Citation Nr: 0303694	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  94-48 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
shell fragment wound to the right heel, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel







INTRODUCTION

The veteran had active service from November 1967 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  In May 1998 the Board denied a 
claim for an increased rating for post-traumatic disorder and 
remanded the current issue to the RO for additional 
development. The RO complied with the instructions on remand 
and returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

The residuals of the shell fragment wound to the right heel 
are productive of no more than moderate disability.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for the residuals of shell fragment wound to 
the right heel have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 5310 (prior to and 
effective July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted an increased 
rating for the residuals of a shrapnel fragment wound of the 
right heel.  He maintains that the current disability 
evaluation does not adequately reflect the true severity of 
his disability.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a September 2002 letter from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claim including the requirements of the VCAA, to include what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
remanded this case in May 1998 for additional development 
including VA examination and opinion.  Accordingly, the Board 
finds that the requirements under the VCAA have been met.  

Factual Background

Service medical records reflect that the veteran sustained a 
shrapnel fragment wound to the right heel in March 1969.  He 
was initially treated by the battalion medical unit and 
transferred to a naval hospital.  Approximately a month 
later, he was admitted to the naval hospital stateside.  At 
the time of admission he was ambulatory with crutches.  He 
had not received any transfusions and he was not receiving 
medication.  There was a single healing wound measuring 
1-centimeter (cm.) long located on the posterior aspect 
overlying the area of insertion of the triceps surae onto the 
posterior process of the calcaneus.  The motion of the talar 
and subtalar joints was complete.  Sensation was intact and 
the pedal pulses were present.  His course in the hospital 
was uncomplicated.  On discharge he was asymptomatic except 
for a mild ache when running.  There was complete healing of 
the soft tissue with a small area of hyperkeratinization.  

A VA examination was conducted in December 1969.  The veteran 
complained of pain during weather changes.  He walked without 
a limp and disrobed with no manifestations of pain, deformity 
or loss of motor power.  There was a healed half-inch 
transverse on the posterior aspect of the right heel.  There 
was no vascular or neurologic deficit.  The range of motion 
of the foot and ankle were normal.  

A January 1970 rating action granted service connection for 
the residuals of shell fragment wound of the right heel.  A 
10 percent evaluation was assigned.

VA outpatient records dated between February 1992 and May 
1992 show that the veteran was given ambulatory shoes for 
persistent complaints of right heel pain.  X-ray studies 
revealed retrocalcaneal calcifications and periosteal 
fluffiness at the tender insertion.  In August and September 
1992, the veteran continued his complaints of right foot 
pain.  Surgery was considered.  The diagnoses included old 
Shepherds fracture and arthritic changes secondary to old 
calcaneal fracture.

At a VA examination compensation and pension in July 1993, 
the veteran was able to squat and he had full range of motion 
of both ankles.  There was good function of both ankles on 
extension and flexion.  In October 1993, the veteran 
continued to complain of right heel pain. 

VA outpatient records dated from 1993 to 1995 show that the 
veteran continued to complain of pain.  An October 1995 VA 
X-ray examination report noted right Achilles tendon 
calcification.  In December 1995, it was noted that the 
veteran was provided custom molded shoes.  The veteran 
reported that this decreased his pain 50 percent.  

A VA orthopedic examination was conducted in March 1997.  The 
veteran's medical history was noted.  The veteran reported 
that he used a cane for ambulation due to his right heel 
pain.  He used corrective shoes to prevent rubbing against 
the heel.  On examination there was a one-centimeter scar in 
the posterior os calis at the level of the insertion of the 
Achilles tendon.  In this area, there was a palpable bony 
spur with no calcification or erthymea.  He was able to 
dorsiflex the right ankle 15 degrees and 20 degrees on the 
left.  On motion beyond this, he reported pain.  He had good 
toe raising but indicated that he could not rise on his heel 
due to pain.  There was no calcaneal fat pad atrophy or 
tenderness to palpation in the plantar surface of the 
calcaneus.  He was unable to do squats because of reported 
pain to the gastrocnemius muscle and Achilles tendon.  The 
examiner commented that the foot and heel looked normal 
except for the posterior scar.  The veteran had relatively 
good function and ambulated well without assistance and 
without shoes.  There was no deformity, secondary skin 
changes or vascular changes.  The diagnosis was shrapnel 
wound posterior os calis right heel with residual exostosis.  
It was noted that the contracture of the Achilles 
gastrocnemius muscle was causing the majority of the 
discomfort.  
 
VA outpatient records dated in 1997 show continued treatment 
for right heel pain.  In December 1997, the veteran requested 
new orthotics because of increased pain.  It was noted that 
there was no edema or erythema of either foot.  The normal 
epicritic sensations were intact.  All muscle compartments 
were 5/5.  The diagnosis was posterior heel pain.  

At VA examination in August 1998, the veteran reported 
increased symptoms that included pain and swelling on 
extended walking.  On examination the muscle strength was 5/5 
to all muscle groups in the left foot.  On the right foot, 
muscle strength was 3/5 on plantar flexion, 4/5 dorsiflexion, 
and 3/5 inversion.  The examiner indicated that the veteran 
had tremendous strength on dorsiflexion and inversion.  The 
range of motion the right and left ankle joints was 
15 degrees extension and 20 degrees of dorsiflexion (with the 
knee flexed).  The range of motion of each subtalar joint was 
20 degrees of inversion and 5 degrees of eversion.  The 
examiner described the veteran's discomfort as extremely 
painful when resistance was applied on dorsiflexion as well 
as on passive and active range of motion.  There was pain on 
palpation of the right Achilles tendon.  There was a 
hypertrophic bony prominence at the insertion of the 
superior/posterior aspect of the calcaneus at the insertion 
of the Achilles tendon.

On VA compensation examination in August 1999, the veteran 
reported that on prolonged standing or walking he experienced 
weakness and fatigue mostly in the right posterior calf 
muscle of the right compared to the left.  On examination in 
the supine position, there were 15 degrees of active 
dorsiflexion and 45 degrees of active plantar flexion.  There 
were approximately 15 to 20 degrees of dorsiflexion.  The 
podiatrist pointed out that there was pain at the insertion 
of the Achilles tendon on full extension (with the knee 
flexed).  He had 35-40 degrees on passive plantar flexion.  
This was considered within normal range compared to the left.  
He was able to do full squats although with discomfort.  
There was more discomfort when attempting to place full 
weight bearing in dorsiflexion on both heels, right greater 
than left.  The examiner indicated that this did not 
represent a severe impairment.  The physician considered this 
to be minor impairment.  The examiner could not add comments 
regarding functional ability during flare-ups because of the 
inability to observe the veteran during such times.  The 1-
cm. scar was not hypertrophic and hardly noticeable.  There 
was pain at approximately 5 degrees of active and passive 
dorsiflexion at the insertion of the tendo Achilles into the 
right calcaneus.  The veteran had an antalgic gait with 
compensation for pain on the left lower extremity.  There 
were no deformities or malalignment of the toes or feet.  X-
rays revealed osteoarthritis with retrocalcaneal 
ossifications at the right tendo Achilles.  

VA outpatient records dated between 1998 and 2002 show that 
the veteran continued receiving treatment for a variety of 
disabilities including right heel pain.  In December 1999, he 
complained of right heel pain.  He indicated that his 
employer required him to wear shoes that were painful.  He 
stated that he had custom shoes in the past but athletic 
shoes provided more relief.  Pain was noted on active/passive 
motion of the right ankle and subtalar joint.  There was also 
pain noted on palpation of the retrocalcaneal and distal 
tendo-Achilles.  He was cleared to wear athletic shoes at 
work.

A VA examination was conducted in August 2002.  At that time 
the veteran reported that his main problem was his pain.  He 
ambulated with a limp and used a cane.  He had orthotics that 
did not work. The examination showed a scar on the posterior 
os calis in the nonweightbearing area.  The bony spur located 
on the posterior aspect was described as tender to palpation.  
The range of motion of the right ankle was 18 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  There was no 
loss of calcaneal cushioning or calcifications in that area 
and they were non-tender.  There was no deformity of the 
os calis besides the bony spurring in the posterior aspect.  
He was felt to have range of motion of the toes and good 
strength in the gastrocnemius muscle.  No atrophies were 
encountered.  He had good heel raising but poor squatting 
secondary to pain in the posterior aspect of the os calis.  
Function was limited when the gastrocnemius was stretched.  
There did not appear to be any damage to the adjacent muscles 
and nothing interfered with right lower movement.  

The examiner commented that removal of the painful os calis 
would improve function.  There did not appear to be an 
increase in his loss of motion due to pain on use, weakened 
movement, excess fatigability or incoordination.  The scar 
was located on the posterior non-weightbearing aspect of the 
os calcis.  The scar was described as non-painful, 1.5 cm. in 
length, 1 cm. in width and 0.5 cm. in depth.  It was not 
inflamed or keloidal.  The pain was not in the eschar area 
but above the scar where there was a bony spur.  The bony 
spur was quite painful and the spur may have been due to 
chronic irritation from footwear.  There was no muscle 
herniation or weakness.  There was normal function in the 
right lower extremity.  There was no muscle loss.  There was 
no peripheral nerve damage or ankylosis.  X-rays showed a 
spur formation in the posterioinferior aspect of the os 
calcis.  There did not appear to be a fracture or dislocation 
of the ankle joint.  The mortise appeared to be intact.  

Criteria and Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155 (West 2002). Separate 
diagnostic codes identify the various disabilities. Id. While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56.  

The RO has assigned a 10 percent for the shell fragment wound 
to the right heel under Diagnostic Code 5310. Diagnostic Code 
5310 contemplates injuries to muscle group X.  Function: 
movements of forefoot and toes; propulsion thrust in walking. 
Intrinsic muscles of the foot: Plantar: (1) Flexor digitorum 
brevis; (2) abductor hallucis; (3) abductor digiti minimi; 
(4) quadratus plantea; (5) lumbricales; (6) flexor hallucis 
brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; (9) dorsal and plantar interossei. Other important 
plantar structures: Plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and long flexors of great and little toes.  
A noncompensable evaluation is assigned for slight 
disability, a 10 percent evaluation is assigned for moderate 
disability, a 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent evaluation is 
assigned for severe disability.

Diagnostic Code 5310 also contemplates injury to the dorsal 
muscles: (1) Extensor hallucis brevis; (2) extensor digitorum 
brevis.  Other important dorsal structures: cruciate, crural, 
deltoid, and other ligaments; tendons of long extensors of 
toes and peronei muscles.  A noncompensable evaluation is 
assigned for slight disability, a 10 percent evaluation is 
assigned for moderate disability, a 20 percent evaluation is 
assigned for moderately severe disability, and a 30 percent 
evaluation is assigned for severe disability.

Diagnostic Code 5284 provides for the evaluation of other 
foot injuries. A maximum 30 percent evaluation is provided 
for severe foot injury.  For a moderately severe foot injury, 
a 20 percent evaluation is provided. For moderate foot 
injury, a 10 percent evaluation is provided.

Diagnostic Code 5271 provides for the evaluation of 
limitation of motion of the ankle. Limitation of motion of 
the ankle warrants a 10 percent evaluation if moderate and a 
20 percent evaluation if marked. 38 C.F.R. Part 4, Diagnostic 
Code 5271 (2001).

Normal range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2002).

During the pendency of this appeal, the VA issued new 
regulations for evaluating disabilities due to muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73. 
Those regulations were made effective July 3, 1997.  
Generally, where the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

As will be explained further below, to assign the veteran an 
increased evaluation for his disability, which is currently 
considered moderately disabling, the evidence must 
demonstrate moderately severe to severe disability.  The 
Board has compared the previous version of the regulations 
affecting the disabilities under consideration with the 
current versions of those regulations.  Although the current 
regulations for evaluating muscle disabilities have been 
consolidated and rephrased, the elements for consideration in 
determining the degree of disability have not changed.

Under 38 C.F.R. § 4.56, concerning factors to be considered 
in evaluating residuals of healed wounds involving muscle 
groups, in effect prior to July 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles was a simple wound of 
muscle.  The history and complaint includes service 
department records of a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  
Cardinal or principal symptoms include weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement.  
Objective findings of slight disability included evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function.  See 38 C.F.R. §§ 4.50, 
4.56(a) (1996).  

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle.  The history and complaint includes service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  Objective findings of slight disability include no 
evidence of fascial defect or of atrophy or of impaired 
tonus; no impairment of function.  See 38 C.F.R. §§ 4.50, 
4.56 (2002). 

Under the old regulation, disabilities classified as causing 
"moderate" disability of muscles included evidence of 
hospitalization for treatment of the wound, and objective 
findings included signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  See 38 
C.F.R § 4.56(b) (1996).

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles includes service 
department record or inservice treatment for the wound; and 
consistent complaints of one or more of the cardinal symptoms 
of loss of power, weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement (in particular 
functions controlled by the injured muscles).  The objective 
findings should include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (2002).

Under the old regulation, the type of injury causing 
"moderately severe" disability normally included objective 
findings of moderate loss of deep fasciae on palpation, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
muscle groups involved (compared with the sound side) would 
give positive evidence of marked or moderately severe loss.  
See 38 C.F.R. 4.56, 4.72 (1996).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability includes 
service department record or other evidence of 
hospitalization for prolonged treatment, and consistent 
complaint of cardinal symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment.  
See 38 C.F.R. § 4.56 (2002).

The current evidence shows that the veteran's primary problem 
is pain in the os calcis.  The pain is caused by a bone spur.  
The August 2002 VA examination showed that function was 
limited when the gastrocnemius was stretched.  However, the 
remainder of the examination showed no significant pathology.  
The scar was asymptomatic.  There was no loss of muscle 
tissue.  Additionally, the range of motion of the right ankle 
was only slightly limited.  

Furthermore, there was no muscle herniation or weakness and 
the examiner indicated that there was normal function in the 
right lower extremity.  As far as functional loss due to pain 
as set forth in the Deluca case, the VA examiner indicated 
that there did not appear to be an increase in his loss of 
motion due to pain on use, weakened movement, excess 
fatigability or incoordination. After reviewing the record it 
is the judgment of the Board that the residuals of the  shell 
fragment wound to the right heel are consistent with moderate 
muscle injury and a rating in excess of 10 percent is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to disability evaluation in excess of 10 percent 
for the residuals of a shell fragment wound to the right heel 
is denied.


		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

